     Case 2:20-cv-02679-GGG-KWR Document 64 Filed 08/19/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  PRINCESS DENNAR M.D.                                         CIVIL ACTION
  VERSUS                                                       NO:     20-2679
  ADMINISTRATORS OF THE                                        SECTION: “T” (4)
  TULANE EDUCATIONAL FUND
                                          ORDER
       IT IS ORDERED that Plaintiff's Motion to Compel (R. Doc. 54) shall be heard by oral

argument on August 25, 2021, at 11:00 a.m. in the undersigned United States Magistrate Judge’s

Courtroom located at 500 Poydras Street, Room B-431, New Orleans, Louisiana.


                                        New Orleans, Louisiana, this 18th day of August 2021.




                                                     KAREN WELLS ROBY
                                              UNITED STATES MAGISTRATE JUDGE
